


Exhibit 10.2





PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED
IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT.  THESE SECURITIES MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE U.S. OR TO
U.S. PERSONS IN THE ABSENCE OF REGISTRATION OR THE AVAILABILITY OF AN EXEMPTION
FROM SUCH REGISTRATION.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
MUST NOT TRADE THE SECURITIES BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE LATER OF (i) THE DISTRIBUTION DATE, AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.

REQUIREMENTS TO SUBSCRIBE - Subscribers please note that to fulfill this
subscription properly you must (a) read this document carefully and acquire
independent legal and investment advice as this document constitutes a binding
legal document, (b) fill in the amount of securities subscribed for in the
section “Amount Subscribed and Method of Payment” below and complete the
signature and information page at page 3, (c) if applicable, check off the
exemption which applies to you as a Canadian resident in Appendix I and sign the
Appendix, (d) if applicable, check off the exemption which applies to you as a
US resident in Appendix II and sign the Appendix, (e) if applicable, check off
the exemption which applied to you as a foreign resident in Appendix III and
sign the Appendix, and (f) deliver this subscription agreement and payment, in
accordance with the section “Amount Subscribed and Method of Payment” below.




To:      MAGNUS INTERNATIONAL RESOURCES INC. (referred to as the “Company”),
with an address for notice and delivery located at 101 Convention Center Drive,
7th Floor, Las Vegas, Nevada 89109


          The Company is offering to eligible investors, including the
subscriber (hereinafter referred to as the “Subscriber”) entering into this
Subscription Agreement (the “Agreement”) with the Company, on an exempt private
placement basis and on the terms of this Agreement, units (the “Units”), each
Unit being offered at a subscription price of US$0.40 per Unit and composed of
one common share in the capital of the Company (each, a “Share”) and one-half of
one non-transferable common share purchase warrant (each, a “Warrant”), with
each whole Warrant (i.e. every two half Warrants) having the following
characteristics:





      (a)        Each whole Warrant permits the purchase of one Share (each, a
“Warrant Share”) at a price of US$0.80 until 4:00 p.m. (Pacific time) on the
date which is two years from the date of issue of such Warrant; (b) The Warrants
shall be altered for each alteration of capital of the Company, or its
successor, as to number and price in accordance with industry practice; and (c)
The Warrants are non-transferable and the Warrants and any resultant Warrant
Shares are subject to such restrictions as law requires.


The Shares, Warrants and Warrant Shares are herein collectively referred to as
the “Securities”.

This offering is not subject to the receipt of a minimum subscription amount and
any received subscription monies may be placed into the Company’s accounts and
employed by the Company immediately upon receipt and prior to acceptance and
issuance of any Shares or Warrants.  The Company offers, and the Subscriber
accepts, the Shares and Warrants on the terms and conditions as set forth in
this Agreement.  This Agreement is made specifically subject to the terms of the
attached Appendices, Schedule “A” and Schedule “B”, which are incorporated
herein as terms.




AMOUNT SUBSCRIBED AND METHOD OF PAYMENT



1.1      Subscription for Units.  Based upon the terms and representations of
this Agreement given by each party to the other, the Subscriber hereby
irrevocably subscribes for and agrees to purchase
                                               Units, at a subscription price of
US$0.40 per Unit, for aggregate consideration of
$                                  (the “Subscription Price”).






--------------------------------------------------------------------------------



-2-



1.2     Method of Subscription.  Subscriptions for Units shall be made by: 


> (a) delivering to the Company or to c/o Devlin Jensen (“Company lawyers”)
> Suite 2550 – 555 W. Hastings Street, Vancouver, British Columbia, Canada, V6B
> 4N5, an originally executed copy of this Agreement (Note – please fill in the
> above section 1.1, complete and execute the applicable Appendix I, Appendix II
> or Appendix III, and fully complete the signature and information page at page
> 3), and
> 
> (b) payment of the Subscription Price in the following manner:
> 
> 
> > (i)       by delivery of a bank draft or cashier’s cheque to “Devlin Jensen
> > in trust” for the Company with the completed Subscription Agreement for the
> > Subscription Price; or
> > 
> > (ii)      by wire transfer to the Company’s lawyers by the following wiring
> > instructions:
> > 
> > 
> > 
> > >    For US Funds originating outside Canada: 
> > > 
> > > Bank to Bank Info.:           JP Morgan Chase Bank, New York
> > > Bank Address:                  270 Park Avenue, New York, New York
> > > For Credit to:                    Royal Bank of Canada Toronto
> > > UID:                                 055253
> > > Swift Number:                   ROYCCAT2
> > > For Further Credit to:        Royal Bank, Hastings and Granville,
> > >                                          685 West Hastings Street,
> > > Vancouver, BC V6B 1N9
> > > Transit Number:                6550
> > > Account Name:                 Devlin Jensen Client’s Trust – U.S. Account
> > >                                          Re: Magnus International
> > > Resources Inc.
> > > Account Number:              400-413-1






NOTICE - Should the Subscriber’s subscription agreement and/or subscription
payment be submitted to Devlin Jensen, the lawyers for the Company, in trust or
otherwise, then the Subscriber agrees that the Company’s lawyers shall have no
accountability to the Subscriber whatsoever and acknowledges that the Company’s
lawyers are merely recipients for the Company.  The Subscriber agrees that
submission of the payment to the Company’s lawyers in trust is to be deposited
into the trust account of the Company and shall be the property of the Company
immediately.  The Company’s lawyers shall have the right to transact the
subscription monies solely by the direction of the Company or its agents and the
Company’s lawyers shall require no instruction from the Subscriber.  Under no
circumstances shall the Company’s lawyers be considered to be giving legal or
other advice or services to the Subscriber and no communication between the
Subscriber and the Company’s lawyers shall be considered advice (at the most
only administrative subscription assistance on behalf of the Company) but the
Subscriber shall rely solely and exclusively on his own judgment and the advice
of his own counsel.

NOTICE - The Subscriber’s financial institution may charge a fee to initiate a
wire transfer in accordance with the above wire instructions.  In order to
guarantee that the full amount of the Subscription Price representing the Units
that the Subscriber wishes to purchase is received by the Company, the
Subscriber should confirm the amount of any such fee and provide to the
financial institution initiating the wire transfer cash in an amount equal to
the Subscription Price plus any such fee charged by such financial institution. 
Failure to do so may result in some or all of the Subscriber’s subscription for
Units to be rejected by the Company for receipt of insufficient funds.









--------------------------------------------------------------------------------



-3-



          IN WITNESS WHEREOF the Parties hereto have hereunto set their
respective hands and seals in the presence of their duly authorized signatories
effective as at the date first above written.

SUBSCRIPTION BY SUBSCRIBER:

SUBSCRIBER STATEMENT – I, the Subscriber, have sought such independent counsel
as I consider necessary and I have read this Agreement carefully and accept,
agree and acknowledge the representations and terms thereof in full and without
exception and agree that this Agreement constitutes the entire agreement between
us and there are no collateral representations or agreements.


Dated at                                               , on this
                         day of                          , 2007.

REMEMBER:  The Subscriber must also carefully read Schedule “A” additional terms
of this Agreement, Schedule “B” registration rights agreement, and complete and
sign the applicable Appendix I, Appendix II, or Appendix III, to declare his
exemption qualifying the subscriber as an eligible purchaser.


                                                           
                       
                                                           
Name of Subscriber - please print

By:                                                      
                       
                                                           
      Signature of Subscriber                                          
Subscriber’s Address

                                                                                   
                                                           
                                                                                  
 Telephone Number

                                                           
Please print name of signing officer whose
signature appears above if different than
the name of the Subscriber printed
above                                                                                 
                                                                                   
e-mail address




Acceptance by the Company:



MAGNUS INTERNATIONAL RESOURCES INC. hereby accepts the above subscription by the
Subscriber on this _____ day of                                        , 2007.




                                                                                   
By: Authorized Signatory














--------------------------------------------------------------------------------



-4-





APPENDIX I


CERTIFICATE FOR:

INVESTORS IN ALL CANADIAN JURISDICTIONS

IN THE MATTER OF MAGNUS INTERNATIONAL RESOURCES INC.
(the “Company”)



In addition to the Schedule “A” terms in the attached Private Placement
Subscription Agreement, the undersigned Subscriber warrants to the Company, with
the force and solemnity of a statutory oath, on which the Company relies as to
appropriate investment exemption, that the Subscriber is:

1.         an “accredited investor”, as defined in National Instrument 45-106
Prospectus and Registration Exemptions (“NI 45-106”), by reason of the fact that
the undersigned Subscriber is (place an “X” on the appropriate line or lines):



            (a)        a Canadian financial institution, or a Schedule III bank,
                                 (b) the Business Development Bank of Canada
incorporated under the Business Development Bank of Canada Act (Canada),   
            (c) a subsidiary of any person referred to in paragraphs (a) or (b),
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary,
               (d) a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador),                (e)
an individual registered or formerly registered under the securities legislation
of a  jurisdiction of Canada as a representative of a person referred to in
paragraph (d),                (f) the Government of Canada or a jurisdiction of
Canada, or any crown corporation, agency or wholly owned entity of the
Government of Canada or a jurisdiction of Canada,                (g) a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comite de gestion de la taxe scolaire de l’ile de Montreal or
an intermunicipal management board in Quebec,                (h) any national,
federal, state, provincial, territorial or municipal government of or in any
foreign jurisdiction, or any agency of that government,                (i) a
pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,                (j) an individual who,
either alone or with a spouse, beneficially owns, directly or indirectly,
financial assets having an aggregate realizable value that before taxes, but net
of any related liabilities, exceeds $1,000,000,





--------------------------------------------------------------------------------



-5-





            (k)        an individual whose net income before taxes exceeded
$200,000 in each of the 2 most recent calendar years or whose net income before
taxes combined with that of a spouse exceeded $300,000 in each of the 2 most
recent calendar years and who, in either case, reasonably expects to exceed that
net income level in the current calendar year,                                 
(l) an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,                (m) a person, other than an individual or investment
fund, that has net assets of at least $5,000,000 as shown on its most recently
prepared financial statements,    (n) an investment fund that distributes or has
distributed its securities only to    (i)        a person that is or was an
accredited investor at the time of the distribution,    (ii) a person that
acquires or acquired securities in the circumstances referred to in sections
2.10 [Minimum amount investment], and 2.19 [Additional investment in investment
funds] of NI 45-106, or    (iii) a person described in paragraph (i) or (ii)
that acquires or acquired securities under section 2.18 [Investment fund
reinvestment] of NI 45-106,                (o) an investment fund that
distributes or has distributed securities under a prospectus in a jurisdiction
of Canada for which the regulator or, in Quebec, the securities regulatory
authority, has issued a receipt,                (p) a trust company or trust
corporation registered or authorized to carry on business under the Trust and
Loan Company Act (Canada) or under comparable legislation in a jurisdiction of
Canada or a foreign jurisdiction, acting on behalf of a fully managed account
managed by the trust company or trust corporation, as the case may be,   
            (q) a person acting on behalf of a fully managed account managed by
that person, if that person    (i) is registered or authorized to carry on
business as an adviser or the equivalent under the securities legislation of a
jurisdiction of Canada or a foreign jurisdiction, and (ii) in Ontario, is
purchasing a security that is not a security of an investment fund,   
            (r) a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,               
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,    (t) a person in respect of which all of the owners of interests,
direct, indirect or beneficial, except the voting securities required by law to
be owned by directors, are persons that are accredited investors,               
(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or





--------------------------------------------------------------------------------



-6-





            (v)        except in Ontario and Quebec, a person that is recognized
or designated by the securities regulatory authority as                     
            (i)        an accredited investor, or                (ii) for
Alberta or British Columbia an exempt purchaser;


or, by the “Family, friends and business associates” exemption, excluding
Ontario and subject to receipt of a section 2.6 of NI 45-106 risk
acknowledgement form for Saskatchewan,

2.        the Subscriber is (place an “X” on the appropriate line or lines and
complete the missing information)





           (a)        a director, executive officer or control person of the
issuer, or of an affiliate;                                  (b)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the issuer, or of an affiliate of the issuer,
namely

________________________________________________________________;
          (name of director, executive officer or control person)


               (c) a parent, grandparent, brother, sister or child of the spouse
of a director, executive officer or control person of the issuer or of an
affiliate of the issuer, namely

________________________________________________________________;
          (name of director, executive officer or control person)

               (d)

a close personal friend of a director, executive officer or control person of
the issuer or of an affiliate of the issuer, namely

________________________________________________________________;
          (name of director, executive officer or control person)


   (e)

a close business associate of a director, executive officer or control person of
the issuer, or of an affiliate of the issuer, namely

________________________________________________________________;
          (name of director, executive officer or control person)

               (f)

a founder of the issuer or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
issuer, namely

_____________________________________________________________________;
          (name of founder of the issuer)

               (g)

a parent, grandparent, brother, sister or child of the spouse of a founder of
the issuer, namely

_______________________________________________________________;
          (name of the spouse of the founder of the issuer)

               (h) a person or company of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons or companies described in paragraphs (a) to (g), or                (i) a
trust or estate of which all of the beneficiaries or a majority of the trustees
or executors are persons described in paragraphs (a) to (g);






--------------------------------------------------------------------------------



-7-



or in Ontario,

3.         as defined in section 2.7(1) of NI 45-106 Prospectus and Registration
Exemptions, the Subscriber is (place an “X” on the appropriate line or lines):







            (a)        a founder of the issuer,                                 
(b) an affiliate of a founder of the issuer,                (c) a spouse,
parent, brother, sister, grandparent or child of an executive officer, director
or founder of the issuer, or                (d) a person that is a control
person of the issuer;


or in all Canadian jurisdictions,

4.         as defined in section 2.24(1) of NI 45-106 Prospectus and
Registration Exemptions, the Subscriber is (place an “X” on the appropriate line
or lines):



            (a)        an employee of the issuer or a related entity of the
issuer,                                  (b) an executive officer of the issuer
or a related entity of the issuer,                (c) a director of the issuer
or a related entity of the issuer,                (d) a consultant of the issuer
or a related entity of the issuer, or                (e) a permitted assign of a
person referred to in (a) – (d) above.


5.         Offering Memorandum for British Columbia, Northwest Territories, New
Brunswick, Nova Scotia and Newfoundland and Labrador Only –





            
                     If an offering memorandum has been provided to the
Subscriber, by reason of the fact that the Subscriber is purchasing the security
as principal, an offering memorandum has been received by the Subscriber and the
Subscriber has signed the required form of risk acknowledgement.


6.         Offering Memorandum for Alberta, Manitoba, Northwest Territories,
Nunavut, Prince Edward Island, Quebec and Saskatchewan Only – The Subscriber has
received an offering memorandum, the Subscriber is purchasing as principal, the
Subscriber has signed the required form of risk acknowledgement and the
Subscriber is not created or used solely to purchase or hold securities in
reliance on the exemption from the dealer registration requirement or the
prospectus requirement set out in subsections 2.9(2) and (4) of NI 45-106 and
(place an “X” on the appropriate line or lines):

                     The investment cost does not exceed $10,000; or

The Subscriber is an “eligible investor”, as defined in section 1.1
[Definitions] of NI 45-106, by reason of the fact that the Subscriber is (place
an “X” on the appropriate line or lines):



           (a)        a person or company whose                      (i)       
net assets, alone or with a spouse, in the case of an individual, exceed
$400,000,





--------------------------------------------------------------------------------



-8-





   (ii)       net income before taxes exceeded $75,000 in each of the 2 most
recent calendar years and who reasonably expects to exceed that income level in
the current calendar year, or                      (iii) net income before
taxes, alone or with a spouse, in the case of an individual, exceeded $125,000
in each of the 2 most recent calendar years and who reasonably expects to exceed
that income level in the current calendar year,                (b)        a
person of which a majority of the voting securities are beneficially owned by
eligible investors or a majority of the directors are eligible investors,   
            (c) a general partnership in which all of the partners are eligible
investors,                (d) a limited partnership in which the majority of the
general partners are eligible investors,                (e) a trust or estate in
which all of the beneficiaries or a majority of the trustees or executors are
eligible investors,                (f) an accredited investor,               
(g) a person described in section 2.5 [Family, friends and business associates]
of NI 45-106, or                (h) a person that has obtained advice regarding
the suitability of the investment and, if the person is resident in a
jurisdiction of Canada, that advice has been obtained from an eligibility
adviser.    and if the issuer is an investment fund,             the investment
fund is a non-redeemable investment fund, or a mutual fund that is a reporting
issuer, and in Manitoba, Quebec and Saskatchewan, is an issuer listed for
trading on an exchange or quoted on an over-the-counter market.


The statements made in this Certificate are true.

DATED                                               , 2007.


                                                                       
                                                                                   
                                                                        Name of
Subscriber [Please Print]

                                                                       
                                                                                   
                                                                       
Signature of Subscriber or Authorized Signatory of Subscriber

                                                                       
                                                                                   
                                                                        Name and
Office of Authorized Signatory [Please Print]

                                                                       
                                                                                   
                                                                        Address
of Subscriber










--------------------------------------------------------------------------------



-9-





APPENDIX II

U.S. CERTIFICATE

IN THE MATTER OF MAGNUS INTERNATIONAL RESOURCES INC.
(the “Company”)
AND THE UNITED STATES SECURITIES ACT OF 1933 (the “Act”)



In addition to the covenants, representations and warranties contained in the
Subscription Agreement to which this Appendix II – “U.S. Certificate” is
attached, the undersigned Subscriber covenants, represents and warrants to the
Company that:





            If the Subscriber is a US citizen (or otherwise subject to US
jurisdiction) the Subscriber hereby so declares and further declares that the
Subscriber is an “Accredited Investor” as that term is defined in Regulation D
promulgated under the Act, by virtue of the Subscriber’s qualification under one
or more of the following categories (PLEASE CHECK OFF APPROPRIATE CATEGORY):



(    ) The Subscriber is a natural person whose individual net worth, or joint
net worth with that person's spouse, at the time of purchase exceeds $1,000,000.
                (    ) The Subscriber is a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with that person's spouse in excess of $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year.    (    ) The Subscriber is a corporation, organization described
in section 501(c)(3) of the United States Internal Revenue Code, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Securities, with total assets in excess of $5,000,000.    (   
) The Subscriber is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person.    (    ) The Subscriber is a director or
executive officer of the Corporation.    (    ) The Subscriber is a private
business development company as defined in section 202(a)(22) of the Investment
Advisers Act of 1940.    (    ) The Subscriber is a bank as defined in section
3(a)(2) of the Act, or a savings and loan association or other institution as
defined in  section 3(a)(5)(A) of the Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; an insurance company as defined in section
2(13) of the Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self- directed plan, with investment decisions made
solely by persons that are accredited investors.    (    ) The Subscriber is an
entity in which all  of the equity owners are accredited investors under one or
more of the categories set forth above.





--------------------------------------------------------------------------------



-10-



The statements made in this Certificate are true.


DATED                                               , 2007.


                                                                       
                                                                                   
                                                                        Name of
Subscriber [Please Print]

                                                                       
                                                                                   
                                                                       
Signature of Subscriber or Authorized Signatory of Subscriber

                                                                       
                                                                                   
                                                                        Name and
Office of Authorized Signatory [Please Print]

                                                                       
                                                                                   
                                                                        Address
of Subscriber





















--------------------------------------------------------------------------------



-11-





APPENDIX III

FOREIGN EXEMPTION CERTIFICATE

IN THE MATTER OF MAGNUS INTERNATIONAL RESOURCES INC.
(the “Company”)



In addition to the covenants, representations and warranties contained in the
Private Placement Subscription Agreement, to which this Appendix is attached,
the undersigned Subscriber covenants, represents and warrants to the Company as
follows:

          The Subscriber warrants the Subscriber is not a US or Canadian
subscriber.  The Subscriber further warrants that the Subscriber is an eligible
exempt investor under the laws of the Subscriber’s country of domicile.  The
Subscriber therefore has no restriction in law to his right to subscribe for the
Units and acknowledges that the Company is relying upon this in issuing the
Securities.  The Subscriber advises the Company that the Subscriber is exempt
from investment restriction in the Subscriber’s country of domicile by one or
more of the following (check appropriate category):







(   ) the Subscriber’s domicile laws do not restrict a citizen’s investment;
                (   ) the Subscriber is subscribing for an amount which
constitutes an exempt purchase amount in the

Subscriber’s jurisdiction which is $
                                                                     ;    (   )

the Subscriber is exempt from registration in his jurisdiction due to his net
wealth (the minimum net

amount of which is
$                                                                                         
);

   (   ) the Subscriber is exempt due to a further exemption which is described
as:


                                                                                                                                   

                                                                                                                                   

                                                                                                                                   

The statements made in this Certificate are true.

DATED                                               , 2007.


                                                                       
                                                                                   
                                                                        Name of
Subscriber [Please Print]

                                                                       
                                                                                   
                                                                       
                                                                       
Signature of Subscriber or Authorized Signatory of Subscriber

                                                                       
                                                                                               
                                                                        Name and
Office of Authorized Signatory [Please Print]

                                                                       
                                                                                   
                                                                        Address
of Subscriber



















--------------------------------------------------------------------------------



-12-





SCHEDULE “A”

TO THE PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF
MAGNUS INTERNATIONAL RESOURCES INC.


Article 1

SUBSCRIPTION FOR SECURITIES AND CONDITIONS OF SUBSCRIPTION



1.1 Acceptance of subscription or return of Subscription Price by the Company.
 The Company, upon acceptance by its board of directors of all or part of this
Subscription Agreement, hereby agrees to issue the Shares as fully paid and
non-assessable shares and the Warrants and to refund to the Subscriber any
excess subscription monies of the Subscription Price of any non-accepted portion
of this Subscription Agreement.  The Subscriber agrees and directs that where
the Subscriber has omitted to complete certain sections of this Agreement the
Company or its agents may complete such sections from the Company’s knowledge or
logic (such as, by way of example only and without limitation, inserting the
number of Units subscribed based upon the funds tendered) or by direction by the
Subscriber by phone or otherwise. 

1.2 Use of funds before and after acceptance.  The subscription monies shall be
advanced immediately to the Company’s general fund to reserve the Subscriber’s
subscription, shall not be held in trust, may be employed by the Company for its
business purposes immediately and prior to acceptance and shall constitute
solely a reservation of subscription and advance of funds therefore.  The
Subscriber shall not demand return of its subscription unless the Shares and
Warrants have not been issued for a period in excess of one year from the date
of this subscription and such demand may be fulfilled by acceptance and delivery
of subscribed Shares and Warrants or return of funds, at the sole discretion of
the Company.  The Subscriber acknowledges that the funds to be raised from the
Units are to be employed for the business of the Company in accordance with
management’s determination as to the best use of the same for the Company’s
business plan.  Notwithstanding any disclosure document or offering memorandum
or prospectus provided concurrent with this subscription, the Company reserves
the right at any time to alter its business plan in accordance with management’s
appreciation of the market for the goods and services of the Company and the
best use of the Company’s funds to advance its business, whether present or
future.

1.3 Subscriber’s eligibility for subscription.  The Subscriber acknowledges and
warrants (and has made diligent inquiries to so determine or has the
sophistication and knowledge to know his status without concern of error), on
which the Company relies, that the Subscriber is purchasing the Units on a
private basis and without infraction of or impedance by his domicile laws, and,
the Subscriber has completed the appropriate Appendix to this Agreement, and the
completion of the same, whether signed or not, constitutes a true and accurate
statement by the Subscriber.

1.4 Securities issued at different prices and characteristics.  The Subscriber
acknowledges that the Company may issue shares at different prices which may
occur sequentially, from time to time, or at the same time and prices in the
future may be lower than now.  The Company may also issue offerings which have
warrants, or other benefits, attached and some offerings which do not.  Not all
subscribers will receive common shares, or other share classes, of the Company
at the same price and such may be issued at vastly different prices to that of
the Subscriber.  For example, the Company will or may issue common shares at
nominal prices as “founder’s shares” (which may or will constitute millions of
common shares, as determined solely by the Company’s board) or for developmental
assets (which cannot be valued and so may be assigned a nominal value on the
Company’s books) or for services or to attract expertise or management talent or
other circumstances considered advisable by the board of directors of the
Company.  Such issuances at different prices are made by the board in its
judgment as to typical structuring for a company such as the Company, to provide
incentive, reward, and to provide a measure of developmental control, to acquire
assets or services which the board considers necessary or advisable for the
Company’s development and success, and other such considerations in





--------------------------------------------------------------------------------



-13-



the board’s judgment.  The Company may or will acquire debt and/or undertake
equity financings in the future required or advisable, as determined by the
Company’s board, in the course of the Company’s business development.  The
Subscriber acknowledges these matters, understands that the Subscriber’s
investment is not necessarily the most advantageous investment in the Company
and authorizes the board of the Company now and hereafter to use its judgment to
make such issuances whether such issuances are at a lesser, equal or greater
price than that of the Subscriber and whether such is prior to, concurrent with,
or subsequent to the Subscriber’s investment.




Article 2

INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL
SUBSCRIBER ACKNOWLEDGEMENTS AND WARRANTIES



2.1 Release of liability and indemnity.  The Subscriber agrees that in
consideration, in part, of the Company’s within acceptance of this subscription,
the Subscriber does hereby release, remise and forever discharge the Company and
its subsidiaries, directors, officers, employees, attorneys, agents, executors,
administrators, successors and assigns, of and from all manner of action and
causes of action, suits, debts, dues, accounts, bonds, covenants, trusts,
contracts, claims, damages and demands, whether known or unknown, suspected or
unsuspected and whether at law or in equity, which against the Company and/or
any of its subsidiaries, directors, officers, employees, attorneys, agents,
executors, administrators, successors and assigns, the Subscriber ever had, now
has, or which the Subscriber or any of them hereafter can, shall or may have by
reason of any matter arising from the within subscription or the use of funds or
the operation of the Company (collectively, the “Release”) except only for gross
negligence or fraud (and such shall constitute only objective willful act of
objective material wrongdoing, and such exception shall only apply against the
Company committing such gross negligence or fraud).  The Subscriber shall hold
harmless and indemnify the Company from and against, and shall compensate and
reimburse the same for, any loss, damage, claim, liability, fee (including
reasonable attorneys’ fees), demand, cost or expense (regardless of whether or
not such loss, damage, claim, liability, fee, demand, cost or expense relates to
a third-party claim) that is directly or indirectly suffered or incurred by the
Company, or to which the Company becomes subject, and that arises directly or
indirectly from, or relates directly or indirectly to, any inaccuracy in or
breach of any representation, warranty, covenant or obligation of the Subscriber
contained in this Agreement.  This Release is irrevocable and will not terminate
in any circumstances.

2.2 The Subscriber’s representations, warranties and understandings.  The
Subscriber acknowledges, represents and warrants to the Company and understands
that:

          (a)        Experience and counsel.  The Subscriber has the requisite
knowledge and experience in financial and business matters for properly
evaluating the risks of an investment in the Company and has sought all such
counsel as the Subscriber has considered advisable.

          (b)        Adequacy of information.  The Subscriber has been given the
opportunity to ask questions of, and to receive answers from, the Company
concerning the terms and conditions of the offering and the Subscriber has
received all information regarding the Company reasonably requested by the
Subscriber in order to evaluate an investment in the Company.

          (c)        Independent investigation.  In making a decision to invest
in the Company the Subscriber has relied solely upon independent investigations
made by the Subscriber, and the particular tax consequences arising from an
investment in the Company will depend upon the Subscriber’s individual
circumstances and is at his sole risk.

          (d)        Principal.  The Subscriber is purchasing the Units as
principal for the Subscriber’s own account and not for the benefit of any other
person, except as otherwise stated herein, and not with a view to the resale or
distribution of all or any of the Securities.

          (e)        Decision to purchase.  The decision of the Subscriber to
enter into this Agreement and to purchase Units pursuant hereto has been based
only on the representations of this Agreement and any





--------------------------------------------------------------------------------



-14-



accompanying offering memorandum, if any.  It is not made on other information
relating to the Company and not upon any oral representation as to fact or
otherwise made by or on behalf of the Company or by any person which contradicts
this Agreement or any offering memorandum.  The Subscriber agrees that the
Company assumes no responsibility or liability of any nature whatsoever for the
accuracy, adequacy or completeness of any business plan information which has
been created based upon the Company’s management experience.  In particular, and
without limiting the generality of the foregoing, the decision to subscribe for
Units has not been influenced by:



                     (i)        newspaper, magazine or other media articles or
reports related to the Company or their businesses;    (ii) promotional
literature or other materials used by the Company for sales or marketing
purposes; or    (iii) any representations, oral or otherwise, that the Company
will become a listed company, that any of the Securities will be repurchased or
have any guaranteed future realizable value or that there is any certainty as to
the success of the Company or the liquidity or value of any of the securities of
the Company.


          (f)        Advertisements.  The Subscriber acknowledges that the
Subscriber has not purchased Units as a result of any general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

          (g)        Information not received.  The Subscriber has not received,
nor has the Subscriber requested, nor does the Subscriber have any need to
receive, any offering memorandum or any other document (other than documents the
content of which is prescribed by statute or regulation) describing the business
and affairs of the Company which has been prepared for delivery to, and review
by, prospective purchasers in order to assist them in making an investment
decision in respect of the Units, and the Subscriber has not become aware of any
advertisement in printed media of general and regular paid circulation, radio or
television with respect to the distribution of the Units.

          (h)        Economic risk.  The Subscriber has such knowledge and
experience in financial and business affairs as to be capable of evaluating the
merits and risks of the Subscriber’s investment in and to any of the Securities,
and the Subscriber is able to bear the economic risk of a total loss of the
Subscriber’s investment in and to any of the Securities.  The Subscriber
understands that an investment in any of the Securities is a speculative
investment and that there is no guarantee of success of the plans of the
Company’s management.  Such plans are an effort to apply present knowledge and
experience to project a future course of action which is hoped will result in
financial success employing the Company’s assets and with the present level of
management’s skills and of those whom the Company will need to attract (which
cannot be assured).  Additionally, all plans are capable of being frustrated by
new or unrecognized or unappreciated present or future circumstances which can
typically not be predicted, accurately or at all.

          (i)         No representations as to resale.  No person has made to
the Subscriber any written or oral representations:



                     (i)        that any person will resell or repurchase any of
the Securities;    (ii) that any person will refund the purchase of any of the
Securities;    (iii) as to the future price or value of any of the Securities;
or    (iv) that any of the Securities will be listed and posted for trading on
any stock exchange, or bulleting board market, except for the Company’s current
trading forum, which is the NASD Over-the-Counter Bulletin Board, or that
application has been made to list and post any of the Securities for trading on
any stock exchange, over-the-counter or bulletin board market.


          (j)         Resale restrictions.  The Subscriber has been
independently advised as to the applicable hold period imposed in respect of the
Securities by securities legislation in the jurisdiction in which the Subscriber
resides and confirms that no representation has been made respecting the
applicable hold periods for the






--------------------------------------------------------------------------------



-15-



Securities (including their component parts) and is aware of the risks and other
characteristics of the Securities and of the fact that the Subscriber may not be
able to resell the Securities except in accordance with the applicable
securities legislation and regulatory policy.  In this regard the Subscriber
agrees that if the Subscriber decides to offer, sell or otherwise transfer any
of the Securities, the Subscriber will not offer, sell or otherwise transfer any
of such Securities, directly or indirectly, in the U.S. or to U.S. residents
unless:



> > 



                     (i)        the sale is to the Company;    (ii) the sale is
made outside the United States in compliance with the requirements of Rule 904
of Regulation S under the United States Securities Act of 1933 (the “1933 Act”)
and in compliance with applicable state securities laws;    (iii) the sale is
made pursuant to an exemption from registration under the 1933 Act provided by
Rule 144 thereunder and in compliance with applicable state securities laws;   
(iv) with the prior written consent of the Company, the sale is made pursuant to
another applicable exemption from registration under the 1933 Act and in
compliance with applicable state securities laws; or    (v) the sale is made
pursuant to a registration statement that has been declared effective by the SEC
and continues to be an effective registration statement at the time of the sale.


          (k)        Reports and undertakings.  If required by applicable
securities legislation, policy or order or by any securities commission, stock
exchange or other regulatory authority, the Subscriber will execute and
otherwise assist the Company in filing such reports, undertakings and other
documents as may be reasonably required with respect to the issue of the
Securities.

          (l)         No prospectus filing.  The Subscriber acknowledges that
this is an offering made on a private basis without a prospectus, except as
provided and agreed to by the Company and the Subscriber in Schedule “B”, and
that no federal, state, provincial or other agency has made any finding or
determination as to the merits of the investment nor made any recommendation or
endorsement of the Securities, and that:



                     (i)        the Subscriber may be or is restricted from
using most of the civil remedies available under applicable securities
legislation;    (ii) no securities commission or similar regulatory authority
has reviewed or passed on the merits of the Securities;    (iii) the Subscriber
may not receive information that would otherwise be required to be provided to
the Subscriber under such securities legislation; and    (iv) in addition to
releases contained in this Agreement, the Company is relieved from certain
obligations that would otherwise apply under applicable securities legislation.


          (m)       Withdrawal.  This Agreement is given for valuable
consideration and, except as permitted by this Agreement, shall not be withdrawn
or revoked by the Subscriber once tendered to the Company with the Subscription
Price.

          (n)        Disclosure of Subscriber information.  By providing
personal information to the Company, the Subscriber and each person for whom it
is contracting is consenting to the Company’s collection, use and disclosure of
that information for the purpose of the subscription of the Units, the offering
and general corporate purposes.  The Subscriber, and each person for whom it
acts, consents to disclosure of personal information by the Company to
regulators or any other person or entity the Company considers advisable or
necessary for their securities, corporate or other purposes.

          (o)        Waiver of pre-emptive rights.  The Subscriber hereby
grants, conveys and vests unto the President of the Company, or unto such other
nominee or nominees of the President as he may determine from time to time, in
the President’s sole and absolute discretion, to the extent permitted by law,
the right to act as the Subscriber’s power of attorney solely for the purpose of
waiving any prior or pre-emptive rights which the Subscriber may have to further
issues of equity or debt by the Company under applicable corporate and
securities laws.





--------------------------------------------------------------------------------



-16-



          (p)        Age of majority.  The Subscriber, if an individual, has
attained the age of majority and is legally competent to execute this Agreement
and to take all actions required pursuant hereto.

          (q)        Authorization and formation of subscriber.  The Subscriber,
if a corporation, partnership, trust or other form of business entity, is
authorized and otherwise duly qualified to purchase and hold the Securities, and
such entity has not been formed for the specific purpose of acquiring Securities
in this issue and has not acted to acquire Securities in this issue in violation
of the provisions of Regulation S or Rule 144 under the securities laws of the
United States or in violation of any of the exemptions provided by the
securities laws of any other jurisdiction.  If the Subscriber is one of the
aforementioned entities it hereby agrees that, upon request of the Company, it
will supply the Company with any additional written information that may be
requested by the Company.  In addition, the entering into of this Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms of and provisions of any law applicable to, or the constating
documents, if a corporation, of, the Subscriber or of any agreement, written or
oral, to which the Subscriber may be a party or by which the Subscriber may be
bound.

          (q)        Legal obligation.  This Agreement has been duly and validly
authorized, executed and delivered by and constitutes a legal, valid, binding
and enforceable obligation of the Subscriber.

          (r)        Compliance with applicable laws.  The Subscriber knows of
no reason (and is sufficiently knowledgeable to determine the same or has sought
legal advice) why the delivery of this Agreement, the acceptance of it by the
Company and the issuance of the Securities to the Subscriber will not comply
with all laws applicable to the Subscriber and the Subscriber has no reason to
believe that the Subscriber’s subscription hereby will cause the Company to
become subject to or required to comply with any disclosure, prospectus or
reporting requirements or to be subject to any civil or regulatory review or
proceeding.  In addition, the Subscriber will comply with all applicable
securities laws and will assist the Company in all reasonable manners to comply
with all applicable securities laws.

          (t)         Encumbrance or transfer of Securities.  The Subscriber
will not sell, assign, gift, pledge or encumber in any manner whatsoever any of
the Securities herein subscribed for except in accordance with applicable
securities legislation and this Agreement.

2.3 Truth of Subscriber’s representations and warranties.  The Subscriber
understands that the Company will rely on the acknowledgments, representations
and covenants of the Subscriber contained in this Agreement in determining
whether a sale of the Units to the Subscriber is in compliance with applicable
securities laws and in the best interest of the Company.  All of the information
set forth in this Agreement with respect to the Subscriber are correct and
complete as of the date hereof and if there should be any material change in
such information prior to the acceptance of this Agreement by the Company the
Subscriber will immediately furnish the revised or corrected information to the
Company.

2.4 Company confidential information.  The Subscriber acknowledges that the
Company is engaged in business development including programs of research and
development and the marketing of products and services.  The Subscriber also
recognizes the importance of protecting the Company’s trade secrets,
confidential information and other proprietary information and related rights
acquired through such Company’s expenditure of time, effort and money.
 Therefore, in consideration of the Company permitting the Subscriber to submit
this subscription and have access to the Company’s information and/or Company’s
confidential information otherwise coming to the Subscriber, the Subscriber
agrees to be bound by the following terms and conditions with respect to the
Company:

          (a)  “Confidential Information” includes any of the following:



                     (i)        any and all versions of the trade names,
trade-mark, business plans, products, software, all Developments (as defined
below) and all other matters owned or marketed by the Company;    (ii)
information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;   





--------------------------------------------------------------------------------



-17-





                     (iii)      the names of the Company’s clients and the names
of the suppliers to the Company, and the nature of the Company’s relationships
with these clients and suppliers; and    (iv) any other trade secret or
confidential or proprietary information in the possession or control of the
Company,


but Confidential Information does not include information which is or becomes
generally available to the public without the Subscriber’s fault.

          (b)  “Developments” include all the following related to the products
or business of the Company:



                     (i)        copyright works, software, documentation, data,
designs, scripts, photographs, music, reports, flowcharts, trade-marks,
specifications, source codes, product designs or formula and any related works,
including any enhancements, modifications, or additions to the products owned,
marketed or used by the Company; and    (ii) inventions, devices, discoveries,
concepts, ideas, algorithms, formulae, know-how, processes, techniques, systems
and improvements, whether patentable or not, developed, created, acquired,
generated or reduced to practice by the Company or any person by or for the
Company, including the Subscriber. 


          (c)  At all times the Subscriber shall keep in strictest confidence
and trust the Confidential Information.  The Subscriber shall take all necessary
precautions against unauthorized disclosure of the Confidential Information, and
the Subscriber shall not directly or indirectly disclose, allow access to,
transmit or transfer the Confidential Information to a third party, nor shall
the Subscriber use, copy or reproduce the Confidential Information except as may
be reasonably required for the Subscriber with the permission of the Company
that holds such Confidential Information.

          (d)  Upon the request of the Company, the Subscriber shall immediately
return to the Company all materials, including all copies in whatever form,
containing the Confidential Information of the Company which are in the
Subscriber’s possession or under the Subscriber’s control.

          (e)  The Subscriber acknowledges and agrees that he shall not acquire
any right, title or interest in or to the Confidential Information.  Should any
interest in the Confidential Information come into the possession of the
Subscriber by any means, other than specific written transfer by the Company,
the Subscriber hereby assigns and transfers, now and in the future, to the
Company, and agrees that the Company shall be the exclusive owner of, all of the
Subscriber’s right, title and interest to any such throughout the world,
including all trade secrets, patent rights, copyrights and all other
intellectual property rights therein.  The Subscriber further agrees to
cooperate fully at all times with respect to signing further documents and doing
such acts and other things required by the Company to confirm such transfer of
ownership of rights.  The Subscriber agrees that the obligations in this Section
2.4 shall continue beyond the issue of Securities and beyond the ownership of
Securities or beyond the termination of the Subscriber’s employment, engagement
or association with the Company for a period of ten (10) years.



Article 3

RESTRICTED COMMON SHARES AND RESTRICTED DISPOSITION



3.1 U.S. law application.  If or as the Company is or may become a U.S. company
or otherwise a company whose securities are or may be subject to U.S. law, the
Subscriber hereby agrees, represents and warrants to the Company as follows:

          (a)  If Subscriber is representing that he is not a U.S. person then
such representation is true and (i) Subscriber is not a U.S. Person as defined
in Rule 902 of Regulation S (“Regulation S”) under the 1933 Act, which
definition includes, but is not limited to, any natural person resident in the
United States, any corporation or partnership incorporated or organized under
the laws of the United States, or any estate or trust of which any executor,
administrator or trustee is a U.S. Person; (ii) is not purchasing any of the
Securities for the account or benefit of any U.S. Person or for offering, resale
or delivery for the account or benefit of any U.S. Person or for





--------------------------------------------------------------------------------



-18-



the account of any person in any jurisdiction; and (iii) was not offered any
Securities in the United States and was outside the United States at the time of
execution and delivery of this Subscription Agreement.

          (b)  The Subscriber acknowledges that except as provided in the
Registration Rights Agreement attached hereto as Schedule “B” which terms are
incorporated herein, the Securities have not been registered under the 1933 Act.
 The Subscriber agrees to resell the Securities only in accordance with the
provisions of applicable securities laws, pursuant to a registration under the
1933 Act, or pursuant to an available exemption from such registration (in
particular the provisions of Regulation S or Rule 144, as applicable), and that
hedging transactions involving the Securities may not be conducted unless in
compliance with the 1933 Act.  The Subscriber understands that any certificate
representing the Securities will bear a legend setting forth the foregoing
restrictions.  The Subscriber understands that the Securities are restricted
securities within the meaning of Rule 144 promulgated under the 1933 Act, that
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the
Securities by the Subscriber, and other terms and conditions of Rule 144 are
complied with, and that any sale of the Securities may be made by the Subscriber
only in limited amounts in accordance with such terms and conditions and even
then may not be available unless (i) a public trading market then exists for the
common stock of the Company that issued such Securities, (ii) adequate
information concerning the Company that issued such Securities is then available
to the public and (iii) other terms and conditions of Rule 144 are complied
with.

          (c)  If the Subscriber is not a U.S. person, then the Subscriber
acknowledges that the Warrants may not be exercised in the United States or by
or on behalf of a U.S. Person unless an exemption is available from the
registration requirements of the 1933 Act and the securities laws of all
applicable states, and the holder has furnished an opinion of counsel
satisfactory to the Corporation to such effect; provided that a Subscriber who
delivers the U.S. Certificate attached as Appendix II hereto in connection with
its purchase of Units will not be required to deliver an opinion of counsel in
connection with the exercise of the Warrants that comprise part of the Units at
a time when the representations, warranties and covenants made by the Subscriber
therein are true and correct.

          (d)  The Subscriber further acknowledges and understands that, without
in any way limiting the acknowledgements and understandings as set forth
hereinabove, the Subscriber agrees that the Subscriber shall in no event make
any disposition of all or any portion of the Securities which the Subscriber is
acquiring hereunder unless and until:



                     (i)        there is then in effect a “Registration
Statement” under the 1933 Act covering such proposed disposition and such
disposition is made in accordance with said Registration Statement; or    (ii)
(A) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (B) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Securities under the 1933 Act and (C) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.


3.2 Legending of the Securities.  The Subscriber agrees and understands that the
certificates representing the Securities will be stamped with the following
legend (or substantially equivalent language) restricting transfer in the
following manner:


> “The transfer of the securities represented by this certificate is prohibited
> except in accordance with the provisions of Regulation S promulgated under the
> United States Securities Act of 1933, as amended (the “1933 Act”), pursuant to
> registration under the 1933 Act or pursuant to an available exemption from
> registration.  In addition, hedging transactions involving such securities may
> not be conducted unless in compliance with the 1933 Act.”




--------------------------------------------------------------------------------



-19-



In addition, the Subscriber also acknowledges and understands that the
certificates representing the Securities may also be required to be stamped with
the following legend (or substantially equivalent language) restricting transfer
in the following manner in the provinces and territories of Canada:


> “Unless permitted under securities legislation, the holder of this security
> must not trade the security before the date that is four months and a day
> after the later of (i) the distribution date, and (ii) the date the issuer
> became a reporting issuer in any province or territory in Canada.”

3.3 Company permission for transfer.  The Subscriber agrees that unless and
until there is a public market for the Company’s Securities and a Registration
Statement is in effect for the Subscriber’s Securities received from the
Company, the Subscriber may not sell such Securities without prior notice to the
Company and until the Company’s counsel is satisfied that the Subscriber may
lawfully sell the Securities.  The Subscriber acknowledges that this is an
effort by the Company to protect itself but that the Company nor its counsel is
in control of the facts of the sale and may themselves make error in law and
neither the Company nor its counsel hold out that any permission constitutes
advice to the Subscriber that he may in fact sell and all risks of the sale,
legal and otherwise, reside solely with the Subscriber.



Article 4

GENERAL PROVISIONS



4.1 Address for delivery.  Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by delivery (electronic or otherwise) or prepaid registered mail deposited
in a post office addressed to the Subscriber or the Company at the address
specified in this Agreement.  The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.  Each party to this
Agreement may, at any time, and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

4.2 Gender and number.  This Agreement is to be read with all changes in gender
or number as required by the context and the gender of the Subscriber.

4.3 Governing law.  This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.  Any dispute regarding matters as between the
Subscriber and the Company, whether as a subscriber or securityholder and
whether arising under this Agreement or pursuant to securityholder rights
pursuant to the constating documents of the Company or applicable law, shall be
adjudicated exclusively in the Courts of the Province of British Columbia,
unless the Company shall permit otherwise.

4.4 Representation and conflict.  It is hereby acknowledged by each of the
parties hereto that Devlin Jensen, Barristers and Solicitors, acts solely for
the Company, and that the Subscriber has obtained independent legal advice with
respect to its review and execution of this Agreement.  It is hereby further
acknowledged and agreed by the parties hereto that Devlin Jensen, Barristers and
Solicitors, and certain or all of its principal owners or associates, from time
to time, may have both an economic or securities interest in the Company or its
business and/or a position as a director, officer or similar relationship
arising at the request of the Company to act in such capacity while acting for
the Company as counsel.  Any conflict or appearance of conflict is hereby waived
and it is agreed that such does not give rise to a duty to the Subscriber and
the Subscriber does not rely upon such solicitors for any purpose.

4.5 Survival of Agreement terms.  The covenants, representations and warranties
contained herein shall survive the closing of the transactions contemplated
hereby.  The terms of this Agreement shall bind





--------------------------------------------------------------------------------



-20-



the Subscriber, and any successor or assignee, from the date of tendering to the
Company and both before and after issuance of the Securities, and shall continue
to bind until sale or other disposition of all the Securities by the Subscriber
but that certain provisions, such as the release, indemnity and confidentiality
provisions of this Agreement shall continue to bind for a period of ten (10)
years after the sale or other disposition of the Securities.

4.6 Enforceability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

4.7 Counterparts.  This Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement.  This Agreement may also be
executed and exchanged by facsimile and such facsimile copies shall be valid and
enforceable agreements.

4.8 Entire Agreement.  This Agreement constitutes the only agreement between the
parties with respect to the subject matter hereof and shall supersede any and
all prior negotiations and understandings.  There are no collateral agreements
or understandings hereto and this Agreement, and the documents contemplated
herein, constitutes the totality of the parties’ agreement.

4.9 Amendments.  This Agreement may be amended or modified in any respect by
written instrument only.  The Company may give notice of an amendment to the
terms of this Agreement by delivery to the Subscriber of the intended amendment
addendum.  In the event that the Subscriber does not refuse the amendment within
fifteen (15) days of delivery of the proposed amendment then this Agreement will
be amended to the proposed terms without any further act required by the
Subscriber.

4.10 Successors and assigns.  The terms and provisions of this Agreement shall
be binding upon and enure to the benefit of the Subscriber, the Company and its
successors and lawfully permitted assigns.  This Agreement shall not be
assignable by any party without the written consent of the other parties hereto.
 The benefit and obligations of this Agreement, insofar as they extend to or
affect the Subscriber, shall pass with any assignment or transfer of any of the
Securities in accordance with the terms of this Agreement, except as otherwise
noted in this Agreement.

4.11 Time of the essence.  Time is of the essence in this Agreement.


















--------------------------------------------------------------------------------





Schedule “B” to the
Private Placement Subscription Agreement

REGISTRATION RIGHTS AGREEMENT



          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
April ___, 2007, by and among MAGNUS INTERNATIONAL RESOURCES INC., a Nevada
corporation (the “Company”), and the undersigned investor (the “Investor”).

          WHEREAS:

          A.       In connection with the Private Placement Subscription
Agreement by and among the parties hereto of even date herewith (the
“Subscription Agreement”), the Company agrees, upon the terms and subject to the
conditions of the Subscription Agreement, to offer to eligible investors (each,
an “Investor”), entering into the Subscription Agreement with the Company, on an
exempt private placement basis and on the terms of the Subscription Agreement,
units (the “Units”), each Unit being offered at a subscription price of US$0.40
per Unit and composed of one common share in the capital of the Company (each, a
“Share”) and one-half of one non-transferable common share purchase warrant
(each, a “Warrant”), with each whole Warrant (i.e. every two half Warrants)
having the following characteristics:

           (a)     Each whole Warrant permits the purchase of one Share (each, a
“Warrant Share”) at a price of US$0.80 until 4:00 p.m. (Pacific time) on the
date which is two years from the date of issue of such Warrant; (b) The Warrants
shall be altered for each alteration of capital of the Company, or its
successor, as to number and price in accordance with industry practice; and (c)
The Warrants are non-transferable and the Warrants and any resultant Warrant
Shares are subject to such restrictions as law requires.


Capitalized terms not defined herein shall have the meaning ascribed to them in
the Subscription Agreement.

          B.       To induce the Investors to execute and deliver the
Subscription Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations there under, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

          1.       DEFINITIONS.

          As used in this Agreement, the following terms shall have the
following meanings:

                    (a)       “Person” means a corporation, a limited liability
company, an association, a partnership, an organization, a business, an
individual, a governmental or political subdivision thereof or a governmental
agency.





--------------------------------------------------------------------------------





                    (b)       “Register,” “registered,” and “registration” refer
to a registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 under the Securities Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the “SEC”).

                    (c)       “Registrable Securities” means the number of
Shares subscribed for by the Investor under the Subscription Agreement, and the
number of Warrant Shares that the Investor is entitled to receive upon exercise
of all of the Investor’s Warrants.

                    (d)       “Registration Statement” means a registration
statement under the Securities Act which covers the Registrable Securities.

          2.       REGISTRATION.

                    (a)       Subject to the terms and conditions of this
Agreement, the Company shall prepare and file, no later than May 15, 2007 (the
“Scheduled Filing Deadline”), with the SEC a registration statement on Form S-1
or SB-2 (or, if the Company is then eligible, on Form S-3) under the Securities
Act (the “Initial Registration Statement”) for the resale by the Investor of the
Registrable Securities.  The Company shall keep the Registration Statement
“Evergreen” until Rule 144(k) of the Securities Act of 1933, as amended, is
available to the Investor with respect to all of the Shares and Warrant Shares. 
The Company shall retain, and pay at its sole expense, a law firm to file the
Registration Statement.

                    (b)       Effectiveness of the Initial Registration
Statement.  The Company shall use its commercially reasonable efforts (i) to
have the Initial Registration Statement declared effective by the SEC no later
than one hundred twenty (120) days after the date filed (the “Scheduled
Effective Deadline”) and (ii) to insure that the Initial Registration Statement
and any subsequent Registration Statement remains in effect until all of the
Registrable Securities have been sold, subject to the terms and conditions of
this Agreement. 

                    (c)       Failure to File or Obtain Effectiveness of the
Registration Statement.  In the event the Registration Statement is not filed by
the Scheduled Filing Deadline or is not declared effective by the SEC on or
before the Scheduled Effective Deadline, or if after the Registration Statement
has been declared effective by the SEC, sales cannot be made pursuant to the
Registration Statement (whether because of a failure to keep the Registration
Statement effective, failure to disclose such information as is necessary for
sales to be made pursuant to the Registration Statement, failure to register
sufficient shares of Common Stock or otherwise then as partial relief for the
damages to the Investor by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock, the Company will pay as
liquidated damages (the “Liquidated Damages”) and not as a penalty, to the
Investor, a cash amount equal to two percent (2%) per month of the amount of the
Subscription Price.  The initial payment of Liquidated Damages shall be made
within ten (10) business days from the end of the month in which the Scheduled
Filing Deadline or Scheduled Effective Deadline occurred, and shall continue
thereafter until the Registration Statement is filed or declared effective as
the case may be.





2

--------------------------------------------------------------------------------





                    (d)       Liquidated Damages.  The Company and the Investor
hereto acknowledge and agree that the sums payable under subsection 2(c) above
shall constitute liquidated damages and not penalties.  The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsection bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to file a Registration Statement or
to obtain or maintain the effectiveness of a Registration Statement, (iii) one
of the reasons for the Company and the Investor reaching an agreement as to such
amounts was the uncertainty and cost of litigation regarding the question of
actual damages, and (iv) the Company and the Investor are sophisticated business
parties and have been represented by sophisticated and able legal counsel and
negotiated this Agreement at arm’s length.

                    (e)       Waiver of Registration Requirement.  The Company
and the Investors hereby acknowledge and agree that if the Company’s shares of
common stock, which includes the Registrable Securities are listed for trading
on the TSX or TSX Venture Exchange in Canada and the Registrable Securities are
able to be traded on such foreign stock exchange without any trading
restrictions, then the requirement of the Company to register the Registrable
Securities with the SEC, to file a Registration Statement with the SEC, to have
the Registration Statement declared effective by the SEC and to keep the
Registration Statement “Evergreen” shall be waived and the Investors hereby
consent to the Company filing a withdrawal of the Registration Statement, at the
Company’s sole and absolute discretion.  In addition, if such conditions are
met, then the obligations of the Parties under this Agreement are no longer in
force or effect.

          3.       RELATED OBLIGATIONS.

                    (a)       The Company shall keep the Registration Statement
effective pursuant to Rule 415 at all times until the date on which the Investor
shall have sold all the Registrable Securities covered by such Registration
Statement, or until all of the Registrable Securities may be sold under Rule
144(k) of the Securities Act of 1933, as amended (the “Registration Period”),
which Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

                    (b)       The Company shall prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the Investor thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company’s filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Company shall





3

--------------------------------------------------------------------------------





incorporate such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the Exchange Act report is filed which created the requirement
for the Company to amend or supplement the Registration Statement.

                    (c)       The Company shall furnish to the Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) at least one (1) copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, (ii) five (5) copies of the final prospectus included
in such Registration Statement and all amendments and supplements thereto (or
such other number of copies as such Investor may reasonably request) and (iii)
such other documents as such Investor may reasonably request from time to time
in order to facilitate the disposition of the Registrable Securities owned by
such Investor.

                    (d)       The Company shall use its commercially reasonable
efforts to (i) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor reasonably requests, (ii)
prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (w) make any change to its articles of
incorporation or by-laws, (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.  The Company
shall promptly notify the Investor who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

                    (e)       As promptly as practicable after becoming aware of
such event or development, the Company shall notify the Investor in writing of
the happening of any event as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver five (5) copies of such supplement or
amendment to the Investor.  Notwithstanding any provision of this Agreement to
the contrary, if the Company makes such a notification, the Company may suspend
the use of any prospectus contained in any Registration Statement for periods
not to exceed forty-five (45) business days in any three month period or three
periods not to exceed an aggregate of one hundred thirty-five (135) business
days in any 12 month period in the event that the Company determines, in the
exercise of its reasonable discretion, confirmed by a legal opinion from





4

--------------------------------------------------------------------------------





outside counsel, that sales of Registrable Securities thereunder could
constitute violations of the Securities Act due to the Registration Statement
containing an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading .  In each case the Company shall use commercially reasonable efforts
to remedy the deficiency in the Registration Statement within forty-five (45)
business days.  The Company shall also promptly notify the Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to the Investor by facsimile on the same day of such effectiveness),
(ii) of any request by the SEC for amendments or supplements to a Registration
Statement or related prospectus or related information, and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

                    (f)       The Company shall use its commercially reasonable
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
within the United States of America and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify the Investor who holds Registrable Securities
being sold of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

                    (g)       The Company shall hold in confidence and not make
any disclosure of information concerning the Investor provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

                    (h)       The Company shall use its commercially reasonable
efforts either to cause all the Registrable Securities covered by a Registration
Statement (i) to be listed on each securities exchange on which securities of
the same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) to be included for quotation on the National Association of
Securities Dealers, Inc. OTC Bulletin Board for such Registrable Securities. 
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(h).

                    (i)       The Company shall cooperate with the Investor who
holds Registrable Securities being offered and, to the extent applicable, to
facilitate the timely preparation and delivery of certificates to a transferee
of the Investor (not bearing any restrictive legend)





5

--------------------------------------------------------------------------------





representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investor may reasonably request and registered in
such names as the Investor may request.

                    (j)       The Company shall use its commercially reasonable
efforts to cause the Registrable Securities covered by the applicable
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

                    (k)       The Company shall otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC in connection with any registration hereunder.

                    (l)       Within five (5) business days after a Registration
Statement which covers Registrable Securities is declared effective by the SEC,
the Company shall deliver, and shall cause legal counsel for the Company to
deliver, to the transfer agent for such Registrable Securities (with copies to
the Investor whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

                    (m)       The Company shall take all other reasonable
actions necessary to expedite and facilitate disposition by the Investor of
Registrable Securities pursuant to a Registration Statement.

          4.       OBLIGATIONS OF THE INVESTOR.

          The Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice from the Company that no supplement or amendment is required. 

          5.       EXPENSES OF REGISTRATION.

          All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

          6.       INDEMNIFICATION.

          With respect to Registrable Securities which are included in a
Registration Statement under this Agreement:

                    (a)       The Company will, and hereby does, indemnify, hold
harmless and defend the Investor, the directors, officers, partners, employees,
agents, representatives of, and each Person, if any, who controls the Investor
within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Person”), against any losses, claims, damages, liabilities,





6

--------------------------------------------------------------------------------





judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or expenses, joint or several (collectively, the “Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (the “Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively, the
“Violations”).  The Company shall reimburse the Investor and each such
controlling person promptly as such expenses are incurred and are due and
payable, for any legal fees or disbursements or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (x) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c); and (z) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld.

                    (b)       In connection with a Registration Statement, the
Investor agrees to indemnify, hold harmless and defend, to the same extent and
in the same manner as is set forth in Section 6(a), the Company, each of its
directors, each of its officers, employees, representatives, or agents and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or is based upon any Violation, in each case to
the extent, and only to the extent, that such Violation occurs in reliance upon
and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(d), such Investor will reimburse any legal or other
expenses reasonably incurred by





7

--------------------------------------------------------------------------------





them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors. 

                    (c)       Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
6, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.






8

--------------------------------------------------------------------------------





                    (d)       The indemnification required by this Section 6
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or Indemnified
Damages are incurred.

          7.       CONTRIBUTION.

          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that
no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation. 

          8.       REPORTS UNDER THE EXCHANGE ACT.

          With a view to making available to the Investor the benefits of Rule
144 promulgated under the Securities Act or any similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”) the Company agrees to:

                    (a)       make and keep public information available, as
those terms are understood and defined in Rule 144;

                    (b)       file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents as are  required by the applicable
provisions of Rule 144; and

                    (c)       furnish to the Investor so long as such Investor
owns Registrable Securities, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company, and (iii) such other information as may be reasonably requested
to permit the Investors to sell such securities pursuant to Rule 144 without
registration.

          9.       AMENDMENT OF REGISTRATION RIGHTS.

          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Investors who then hold at least two-thirds (2/3) of the Registrable
Securities.  Any amendment or waiver effected in accordance with this Section 9
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to fewer than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties.





9

--------------------------------------------------------------------------------





          10.       MISCELLANEOUS.

                    (a)       A Person is deemed to be a holder of Registrable
Securities whenever such Person owns or is deemed to own of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two (2) or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

                    (b)       Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:



If to the Company, to:

Magnus International Resources Inc.



101 Convention Center Drive, 7th Floor



Las Vegas, Nevada  89109



Attention:          Graham Taylor



Telephone:        (604) 694-1432



Facsimile:         (604) 602-1499

  



With a copy to:

Devlin Jensen, Barristers & Solicitors



P.O. Box 12077



555 W. Hastings St., Suite 2550



Vancouver, British Columbia



Canada  V6B 4N5



Attn:     Michael Shannon, Esq.



Telephone:        (604) 684-2550



Facsimile:         (604) 684-0916



If to the Investor, to its address and facsimile number on the signature page to
the Subscription Agreement or this Agreement, or to such other address and/or
facsimile number and/or to the attention of such other person as the either
party has specified by written notice given to the other party. 

                    (c)       Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof.

                    (d)       The parties hereto acknowledge that the
transactions contemplated by this Agreement and the exhibits hereto bear a
reasonable relation to the Province of British Columbia.  The parties hereto
agree that the internal laws of the Province of British Columbia shall govern
this Agreement.  Any action to enforce the terms of this Agreement shall be
brought exclusively in the provincial and/or federal courts situated in the
Province of British Columbia.  Each party





10

--------------------------------------------------------------------------------





hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

                    (e)       This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

                    (f)       This Agreement shall inure to the benefit of and
be binding upon the permitted successors and assigns of each of the parties
hereto.

                    (g)       The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

                    (h)       This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

                    (i)       Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

                    (j)       This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










11

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of day and year first above written.



COMPANY:



Magnus International Resources Inc.

  





By:                                                      



Name:  Graham Taylor



Title:     President and CEO






INVESTOR:

  



  





By:                                                      



Name: 



Title:    



Address:

  



  



  



  





Tel:



Fax:














12

--------------------------------------------------------------------------------





EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT




Attention:

          Re:       MAGNUS INTERNATIONAL RESOURCES INC.

Ladies and Gentlemen:

          We are counsel to Magnus International Resources Inc., a Nevada
corporation (the “Company”), and have represented the Company in connection with
certain Subscription Agreements (the “Subscription Agreements”) entered into by
and among the Company and the investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors shares of its
Common Stock, par value $0.001 per share (the “Common Stock”).  Pursuant to the
Subscription Agreement, the Company also has entered into a Registration Rights
Agreement with each Investor (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “Securities Act”).  In connection with
the Company’s obligations under the Registration Rights Agreement, on
____________ ____, the Company filed a Registration Statement on Form ________
(File No. 333-_____________) (the “Registration Statement”) with the Securities
and Exchange SEC (the “SEC”) relating to the Registrable Securities which names
each of the Investors as a selling stockholder there under.

          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

                                                                                                    Very
truly yours,

                                                                                                    [Law
Firm]

                                                                                                    By:                                                                  

cc:        [LIST NAMES OF INVESTORS]








--------------------------------------------------------------------------------